Citation Nr: 1243318	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  03-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, not to include irritable bowels syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to September 1974 and February 1976 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2009 and September 2011 the Board remanded the issue of service connection for residuals of an abdominal injury to the RO for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran testified before the undersigned Veteran Law Judge in November 2005.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In an August 2012 statement the Veteran stated that he wanted to file a claim for entitlement for a total disability based upon individual unemployability (TDIU).  The issue of entitlement to TDIU has been raised by the record.  As that issue has not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ), it is not a part of the current appeal and is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  A gastrointestinal disorder, not to include irritable bowel syndrome (IBS), did not originate in service or within one year thereafter, and are not related to any incident of service.


CONCLUSION OF LAW

A gastrointestinal disorder, not to include IBS, was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act (VCAA), codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created and are codified as amended at 38 C.F.R. § 3.159 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO sent the Veteran correspondences in June 2002 and September 2003.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The April 2009 Supplemental Statement of the Case (SSOC) also informed the Veteran of the criteria of the applicable disability ratings and effective date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, VA treatment reports, VA examinations, and statements and testimony from the Veteran and his representative.  The Board finds the November 2011 VA medical opinion is sufficient since it was a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, and made reasonable efforts to obtain, all evidence that might be relevant to the issues herein decided, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2012).




II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current gastrointestinal disorders, variously diagnosed as diverticulitis, hiatal hernia, GERD, and H-pylori, are related to his active service, specifically due to an in-service abdominal injury he sustained as a result of a motor vehicle accident.  The Board notes that in September 2011 the Board granted service connection for IBS, thus, the gastrointestinal diagnoses do not include IBS. 

Service treatment reports reflect that, in May 1976, the Veteran was treated for and diagnosed with an upset stomach.  In September 1976, the Veteran received injuries from an automobile accident, including abdomen pain and low back pain for which he was diagnosed with a bruise to the abdomen, secondary to the automobile accident.  In October 1976, the Veteran complained of tenderness in the right, middle and left lower quadrants.  Also in October 1976, the Veteran was diagnosed with irritable bowel syndrome.  In December 1976, the Veteran was treated for complaints of abdominal pains.  In January 1977 he was diagnosed with upper gastric pain.  In a May 1977 separation examination, the Veteran a clinical evaluation of the genitourinary system was normal.  In an August 1977 statement of medical condition, the Veteran reported that since the last separation examination in May 1977, there had been no change in his medical condition. 

VA outpatient treatment reports from April 2002 to December 2010 reflect that the Veteran has been treated for and diagnosed abdominal conditions, other than irritable bowel syndrome, including, diverticulitis, hiatal hernia, gastroesophageal reflux disease (GERD), and H. pylori. 

In May 2003, a VA physician opined that, after a review of the service medical records, it was his opinion that the Veteran's current abdominal condition, was at least as likely as not related to the car accident in service.  In this statement, the VA physician does not specify what abdominal condition, other than irritable bowel syndrome, is related to service. 

In a March 2009 VA examination, the Veteran reported having an abdominal injury but the examiner noted he had no current complaints other than irritable bowel syndrome.  The examiner also noted the Veteran had a recent positive H. pylori. The examiner found that there was insufficient evidence to justify a diagnosis of abdominal injury and included helicobacter pylori positive and chronic gastritis in his diagnosis.  He opined that with respect to this condition, he could not furnish an opinion due to the lack of clinical evidence of the condition or lack of evidence within the service medical records.  As noted above however, the Veteran was treated for abdominal injuries in service and he currently has diagnoses of abdominal conditions other than irritable bowel syndrome, including diverticulitis, hiatal hernia, GERD, and H. pylori.

In November 2011 the Veteran's claims file was reviewed and a VA medical opinion was provided.  The VA examiner carefully reviewed and referenced the Veteran's entire claims file, including his service treatment records and statements.  She stated that given a variety of different abdominal symptoms and abdominal pains in the fall of 1976 she could not make a diagnosis of any specific gastrointestinal syndrome.  It was noted that the Veteran carries diagnoses of diverticulitis, hiatal hernia, GERD, and H-pylori.  She stated that diverticulitis is a common diagnosis made by observation of the presence of diverticuliti in the colon on either a colonoscopy or an x-ray study; it is not a disease and it causes no symptoms but it can cause complications such as bleeding and infection though there is no evidence of any complications with the Veteran.  It was also noted that small hiatal hernia is a very common finding and means that a part of the stomach goes up into the chest following the esophagus and it is medically of very little consequence and does not provide symptoms on its own.  The Veteran also had acid reflux with heartburn; in an overweight middle aged man heartburn would be a very common complaint and it appears to be a separate problem from the epigastric/abdominal pain that he described many years prior. 

The VA examiner noted that between 2004 and 2009 the Veteran had symptoms consistent with heartburn of GERD and possible gastric symptoms related to meloxicam.  She opined that the Veteran does not have any currently diagnosed abdominal disability related to his active service that had its onset during the Veteran's active service, including the September 1976 automobile accident.  This opinion was based on the comparison of the medical issues the Veteran reported during service and the current gastrointestinal symptoms, the lack of any scientific basis for any bowel symptoms present 25 years after a mild auto injury to the abdomen to be due to that injury; additionally, diverticulitis, hiatal hernia, GERD, and H-Pylori are all extremely common findings in the nonveteran population.  Moreover, there is a lack of any regular appearance of these symptoms in the years since the Veteran's service and the accident.  It was further noted that though the Veteran had a number of gastrointestinal symptoms, at least documented in fall of 2009, some of these are likely explained by acid reflux and possibly the chronic use of non-steroidal anti-inflammatory drugs.  She stated that since medically there is no known connection between abdominal trauma as experienced by the Veteran had later development of IBS it is less likely than not that the Veteran's current GI symptoms are related to his military service and automobile accident.  Moreover, the lack of any consistently documented GI problems continuously present since his military service would also make her consider it less likely than not that these symptoms were related to his service or started in service and persisted.  The VA examiner also stated that given the variety of symptoms complained of and a lack of any known pathphysiolgic mechanism where a bruise to the abdomen can cause persistent abdominal symptoms it was her medical opinion that it was less likely than not that the Veteran's September 1976 automobile accident led to his various gastrointestinal symptoms in the fall of 1976 and the winter of 1977.  

For the reasons that follow the Board concludes that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disorder, not to include IBS.  Here, while the Veteran's service treatment records document that he was in a motor vehicle accident during service, the separation examination report reveals that the Veteran's genitourinary system was normal.  Additionally, the record evidence shows no complaint or treatment for an abdominal or gastrointestinal disorder until 2002.  This lengthy period without medical complaint can be considered as evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  In the same way, as regards the statements made by the Veteran's family members, a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Nonetheless, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The Board, however, retains the discretion to determine the credibility and weight of such lay evidence submitted by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the lay statements from the Veteran and his family are at variance with the other more probative evidence of record and therefore are found to not be credible.  In this context, the Veteran's VA treatment records revealed that he never reported that his symptoms, which were diagnosed as diverticulitis, hiatal hernia, GERD, and/or H-pylori, began either during service or as a result of any in-service injury to the abdomen.  In fact, the separation examination results yielded normal findings and the Veteran, himself, made no pertinent complaints at that same time.  Thus, unlike the Veteran's belated statements and those of his family members, the statements made when medical treatment was being rendered by the service department and VA health care providers may be afforded greater probative value.  Since the service department and VA treatment records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements made for purposes of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

As discussed above, the Board calls into question the credibility of the Veteran's contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board finds that the Veteran's lay statements and those of his family, while competent, are neither credible nor more probative than the other evidence of record as noted above, because the Veteran only reported that his diverticulitis, hiatal hernia, GERD, and H-pylori were due to service after filing his claim for VA benefits.  Hence, the record contains no probative evidence that relates the Veteran's various gastrointestinal diagnoses, to not include IBS, directly to his military service. 

In addition, the record evidence contains only one probative medical opinion and it is against the Veteran's claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Although the record includes two VA medical opinions, one in March 2009 and a second in November 2011, the VA examiner in March 2009 stated that he could not provide an opinion as to medical nexus.  Thus, the medical opinion expressed in the November 2011 VA report constitutes the only probative opinion.  This is so because the November 2011 VA examiner provided details of her review and rationale for finding that the Veteran's current abdominal (gastrointestinal) diagnoses were less likely than not related to the Veteran's military service.  She detailed all of the Veteran's various diagnoses, including diverticulitis, hiatal hernia, GERD, and H-pylori, and explained the nature of these diagnoses and their possible etiology.  She indicated that her review of the records disclosed that the Veteran complained of no continuous symptoms since his military service, noting a 25-year lapse in time.  Also, she explained that there is no known patho-physiologic mechanism where a bruise can lead to the diagnoses of diverticulitis, hiatal hernia, GERD, and H-pylori.  Thus, the Board finds that the November 2011 VA examination report and opinion constitutes competent and probative evidence that the Veteran's variously diagnosed gastrointestinal disorders (not to include IBS) are not causally related to the Veteran's period of service, including the accident and injury that he sustained during service.  The VA examiner's opinion is explained and supported as required by Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for a gastrointestinal disorder, not to include, including diverticulitis, hiatal hernia, GERD, and H-pylori; as there is only one probative opinion of record that is unfortunately against the Veteran's claim.  The appeal is denied.


ORDER

Service connection for a gastrointestinal disorder, not to include IBS, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


